Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 29 June 2022. Claims 1, 4-6 and 8-9 are pending and have been considered as follows. Claims 2-3, 7 and 10-12 are cancelled.
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farhad Shir on 27 July 2022.
The application has been amended as follows: 
1. 	(Currently Amended) A measurement device comprising: 
a memory configured to store a program; and 
a central processing unit (CPU) coupled to the memory and configured to execute the program to: 
predict an own position of the measurement device based on first output data from a first sensor; 
determine a predetermined range of a road surface line on a road surface at a predetermined positional relation to the predicted own position of the measurement device; 
change the predetermined range in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line; 
acquire second output data from a second sensor for detecting then road surface line; 
extract, from the second output data, data corresponding to then changed predetermined range; 
from the extracted data corresponding to the changed predetermined range, detect a position of the road surface line; and 
estimate a position of the measurement device based on the detected position of the road surface line, 
wherein the measurement device is loaded on a movable body traveling on the road surface, 
wherein the position of the measurement device is used as [[the]] a position of the movable body to perform a driving assistance of the movable body using the position of the movable body, and 3Application No. 16/615,091Attorney Docket No. 124862-0034US01 
wherein the measurement device improves accuracy in estimating the position of the measurement device based on the position of the road surface line detected based on the data corresponding to the changed predetermined range.  

4. 	(Previously Presented) The measurement device according to claim 1, wherein, in the changing of the predetermined range, a length of the predetermined range is changed in the first direction in accordance with a length of the road surface line in the first direction and the accuracy of the predicted own position in the first direction.  

5. 	(Previously Presented) The measurement device according to claim 1, wherein, in the changing of the predetermined range, a length of the predetermined range in the first direction is made longer as the accuracy of the predicted own position in the first direction becomes lower.  

6. 	(Previously Presented) The measurement device according to claim 1, 
wherein the CPU is further configured to execute the program to set the predetermined range at four positions including a right-front position, a right-rear position, a left-front position and a left-rear position with respect to the predicted own position.  

8. 	(Currently Amended) A measurement method executed by a measurement device, the method comprising: 
predicting an own position of the measurement device based on first output data from a first sensor; 
determining a predetermined range of a road surface line on a road surface at a predetermined positional relation to the predicted own position of the measurement device; 
4Application No. 16/615,091Attorney Docket No. 124862-0034US01changing the predetermined range in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line; 
acquiring second output data from a second sensor for detecting the road surface line; 
extracting, from the second output data, data corresponding to the changed predetermined range; 
from the extracted data corresponding to the changed predetermined range, detecting a position of the road surface line; and 
estimating a position of the measurement device based on the detected position of the road surface line, 
wherein the measurement device is loaded on a movable body traveling on the road surface, 
wherein the position of the measurement device is used as [[the]] a position of the movable body to perform a driving assistance of the movable body using the position of the movable body, and 
wherein the measurement device improves accuracy in estimating the position of the measurement device based on the position of the road surface line detected based on the data corresponding to the changed predetermined range.  
9. 	(Currently Amended) A non-transitory computer-readable storage medium storing a program that, when executed by a measurement device including a computer, causes the computer to: 
predict an own position of the measurement device based on first output data from a first sensor; 
determine a predetermined range of a road surface line on a road surface at a predetermined positional relation to the predicted own position of the measurement device; 5Application No. 16/615,091Attorney Docket No. 124862-0034US01 
change the predetermined range in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line; 
acquire second output data from a second sensor for detecting the road surface line; 
extract, from the second output data, data corresponding to the changed predetermined range; 
from the extracted data corresponding to the changed predetermined range, detect a position of the road surface line; and 
estimate a position of the measurement device based on the detected position of the road surface line, 
wherein the measurement device is loaded on a movable body traveling on the road surface, 
wherein the position of the measurement device is used as [[the]] a position of the movable body to perform a driving assistance of the movable body using the position of the movable body, and 
wherein the measurement device improves accuracy in estimating the position of the measurement device based on the position of the road surface line detected based on the data corresponding to the changed predetermined range.

Allowable Subject Matter
Claims 1, 4-6 and 8-9 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Yamaguchi (US20180172455A1) teaches an own position estimation device detecting a landmark position of a landmark existing around a mobile body, detects a movement amount of the mobile body, and accumulates, as pieces of landmark position data, landmark positions each obtained by moving the detected landmark position by the movement amount. The device then acquires map information including landmark positions of landmarks existing on a map by the controller, matches the pieces of landmark position data in a certain range with the landmark positions included in the map information, and estimates the own position of the mobile body, the certain range being set based on movement records of the mobile body traveling to a current position.
Further, Okada (US20100061591A1) teaches an object recognition device detecting a position of a vehicle based on a running path obtained by GPS, vehicle speed, steering angle, etc., and also detects the position of the vehicle based on a result of recognition of an object obtained using a captured image of a camera. The device computes a positioning accuracy in detecting the vehicle position, which accuracy mostly deteriorates as a movement distance of the vehicle increases.
Positional data of the object on the road to be recognized is stored in a map database beforehand. A recognition range of the road of the object to be recognized is set based on the detected position of the vehicle, a position of the object stored in the map database, and the computed positioning accuracy. The object is recognized for the set recognition range by processing of the captured image of the camera.

In regards to independent claims 1, 8 and 9; Yamaguchi and Okada taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
determine a predetermined range of a road surface line on a road surface at a predetermined positional relation to the predicted own position of the measurement device; 
change the predetermined range in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line; 
acquire second output data from a second sensor for detecting then road surface line; 
extract, from the second output data, data corresponding to then changed predetermined range; 
from the extracted data corresponding to the changed predetermined range, detect a position of the road surface line; and 
estimate a position of the measurement device based on the detected position of the road surface line, 
wherein the measurement device is loaded on a movable body traveling on the road surface, 
wherein the position of the measurement device is used as [[the]] a position of the movable body to perform a driving assistance of the movable body using the position of the movable body, and 3Application No. 16/615,091Attorney Docket No. 124862-0034US01 
wherein the measurement device improves accuracy in estimating the position of the measurement device based on the position of the road surface line detected based on the data corresponding to the changed predetermined range

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667